Citation Nr: 0920634	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for chronic sinusitis.

2.	Entitlement to service connection for a chronic skin 
disorder.

3.	Entitlement to service connection for type II diabetes 
mellitus.

4.	Entitlement to service connection for dental treatment 
purposes for a claimed tooth disorder, to include as 
secondary to a service-connected maxillary fracture.

5.	Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical 
spine.

6.	Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left shoulder.

7.	Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right shoulder.

8.	Entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.

9.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a left maxilla fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that, in January 2009, the Veteran's 
representative submitted a brief contending an increased 
evaluation is warranted for the Veteran's residuals of a 
broken nose.  However, as this issue is not currently on 
appeal, it is REFERRED to the RO for its consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for type II 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran 
suffers from chronic sinusitis that is etiologically 
related to active service.

2.	The competent evidence of record does not indicate the 
Veteran currently suffers from a chronic skin disorder.

3.	There is no competent evidence of a current dental 
disability as a residual of combat wounds or other in-
service trauma, nor is any current dental disorder 
proximately due to or chronically worsened by a service-
connected disability. 

4.	Degenerative disc disease of the cervical spine is 
manifested by no more than subjective complaints of pain 
and limitation of motion and objective evidence of 
limitation of flexion of the cervical spine to 30 degrees 
of motion and extension to 15 degrees of motion; ankylosis 
of the cervical spine or entire spine is not demonstrated.

5.	Radiculopathy of the left shoulder is manifested by 
subjective complaints of radiating pain and numbness and 
objective evidence of some limitation of motion on flexion 
and abduction of the arms with normal motor and reflex 
examinations, resulting in no more than moderate 
incomplete paralysis of the left long thoracic nerve.

6.	Radiculopathy of the right shoulder is manifested by 
subjective complaints of radiating pain and numbness and 
objective evidence of some limitation of motion on flexion 
and abduction of the arms with normal motor and reflex 
examinations, resulting in no more than moderate 
incomplete paralysis of the right long thoracic nerve.

7.	Bilateral hearing loss is productive of no more than Level 
IV hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.

8.	Residuals of a left maxilla fracture is manifested by no 
more than inter-incisal range of motion limited to 39 mm 
and lateral excursion limited to 9 mm on the left and 8 mm 
on the right; there is no loss of the maxillary bone.


CONCLUSIONS OF LAW

1.	Chronic sinusitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	A chronic skin disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	The criteria for entitlement to service connection for a 
dental disorder, for purposes of either compensation or VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1131, 1721, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.381, 17.161 (2008).

4.	The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 4.74a, Diagnostic Code 5237 (2008).

5.	The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the left shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8519 (2008).

6.	The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8519 (2008).

7.	The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).

8.	The criteria for an evaluation in excess of 10 percent for 
residuals of a left maxilla fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding all VCAA notice elements of the Veteran's service 
connection claims, and elements two and three of the 
increased rating claim, the Board finds that a September 2003 
notice letter fully satisfied these duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this notice letter requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran.  He was also expressly advised of the need to submit 
any evidence in his possession that pertains to the claim 
decided herein.  Finally, this letter advised the Veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in a November 2006 notification.  Specifically, the November 
2006 notification informed the Veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the November 2006 notification 
provided the Veteran with examples of pertinent medical and 
lay evidence that he may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the November 2006 notification 
did not make reference to specific diagnostic codes or 
applicable criteria necessary to warrant an increased rating 
which might not be evident from demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on his employment and daily life.  
However, the Veteran was provided notice of applicable rating 
criteria involving specific measurements or testing results, 
namely, range of motion testing, in the December 2005 
statement of the case.  

The Board also acknowledges the November 2006 notification 
did not specifically inform the Veteran that he must provide 
evidence demonstrating the effect any worsening of his 
service-connected disability has on his daily life.  However, 
this letter advised him that he may submit statements from 
persons who have witnessed how his disability symptoms affect 
him.  The Board finds that the Veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected disability on his daily 
life, as opposed to his employment, from this statement.  
Moreover, the Board concludes that the Veteran demonstrated 
actual knowledge of the need to submit evidence regarding the 
impact of his disability on his daily life during his April 
2003 claim (Veteran conveyed that he is experiencing 
increased pain and chewing difficulties).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), rev'd on other grounds sub nom. 
Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009) (VA may show that VCAA errors did not affect the 
essential fairness of the adjudication of a claim by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The November 2006 notification provided such 
notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service treatment records and reports from 
the Lexington VA Medical Center (VAMC) have been obtained.  
The Veteran has not identified any additional treatment 
records that should be obtained prior to a Board decision.  
He was afforded VA examinations in September 2003 and 
February 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Chronic Sinusitis

The Veteran asserts he is entitled to service connection for 
chronic sinusitis. Specifically, he contends that he 
developed the disorder in service as a result of a motor 
vehicle accident.

Initially, the Board observes that the Veteran has been 
diagnosed with chronic sinusitis.  See, e.g., September 2003 
VA examination report, March 2005 VA Consultation Request.  
However, service medical records are absent a diagnosis of 
chronic sinusitis during service.  The Board observes that 
the lack of evidence of chronic sinusitis during service or 
immediately following service is not fatal to the Veteran's 
claim.  Rather, the Board must now turn to the issue of 
whether there is competent evidence which attributes any 
post-service diagnosis of chronic sinusitis to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. 
§ 3.303(d) (2008).

The Veteran was initially diagnosed with chronic sinusitis in 
September 2003, approximately 30 years after separation from 
active service.  However, the Board observes the Veteran has 
stated he has suffered from difficulty breathing and sinus 
drainage, pain and swelling, since separation from service.  
Significantly, the Veteran was provided a VA examination in 
September 2003, at which time he was diagnosed with mild 
chronic sinusitis following a CT scan.  After reviewing the 
evidence of record, including service treatment records, the 
VA examiner opined that it is as likely as not chronic 
sinusitis is related to injuries suffered during active 
service.

In light of the September 2003 VA examination report, the 
Board finds that the Veteran has a current diagnosis of 
chronic sinusitis that is etiologically related to active 
service.  While this disorder was not diagnosed during the 
Veteran's active service, the Board finds that the competent 
medical evidence of record indicates it is related to 
injuries sustained in service.  As such, the Board concludes 
that service connection for chronic sinusitis is warranted.

Chronic Skin Disorder

The Veteran maintains he suffers from a chronic skin 
disorder, primarily on the face, that is etiologically 
related to his active service.  However, the Board notes that 
there is no evidence that the Veteran is currently diagnosed 
with a chronic skin disorder.  The Veteran has provided no 
competent medical evidence indicating he currently suffers 
from such a disability.  Without a current diagnosis of a 
disability, the Board cannot grant service connection.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic skin disorder.  The 
Veteran has produced no competent evidence or medical opinion 
in support of his claim that he suffers from such a disorder, 
and all evidence included in the record weighs against 
granting the Veteran's claim of service connection for a 
chronic skin disorder.

Dental Treatment

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2008).  Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  When service connection is warranted, it will be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  

A Veteran with a service-connected noncompensable dental 
condition is classified as Class II, and is entitled to one-
time treatment for the condition, if application is made 
within 180 days after service discharge.  See 38 C.F.R. §§ 
3.381(b), 17.161(b); see also 73 Fed. Reg. 58,875 (Oct. 8, 
2008) (extending the application period for one-time dental 
treatment from 90 to 180 days after separation from service).  
The Board observes that the Veteran separated from active 
service on January 26, 1973.  He did not file an application 
for dental benefits until May 19, 2003, greater than 180 days 
after separation from service.  Thus, one-time dental 
treatment under 38 C.F.R. § 3.381(b) is not warranted.

The exceptions to one-time treatment include treatment for a 
service-connected compensable dental disability (Class I,  38 
C.F.R. § 17.161(a), as discussed above, and in-service dental 
trauma (Class II(a), 38 C.F.R. § 17.161(c)).  The Board 
observes that while the Veteran claims he suffered dental 
trauma in a motor vehicle accident in service, service 
treatment records do not support this contention.  Therefore, 
the Board finds that the Veteran does not have a service-
connected, non-compensable dental condition or disability as 
resulting from combat wounds or in-service trauma (Class 
II(a)) to warrant VA outpatient treatment.  38 C.F.R. § 
17.161(c). 

A Veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, the 
evidence does not demonstrate that the Veteran can avail 
himself of any of the following categories by which VA dental 
treatment can be  provided.  Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the Veteran.  See 38 C.F.R. § 17.161(d), (e).  
Class IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and 
treatment provided but were denied replacement of missing 
teeth.  See 38 C.F.R. § 17.161(f).  Further, there is no 
evidence demonstrating that the Veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
Veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, nor is he 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

In this regard, the Veteran has claimed his dental 
disabilities are due to his service-connected left maxilla 
fracture.  See May 2003 claim for benefits.  In conjunction 
with his claim, the Veteran was provided a VA examination in 
September 2003.  After examining the Veteran, the examiner 
noted the Veteran is missing teeth #2, #3, #10, #14, #15, 
#19, #20 and #30, with #10 having been replaced by a 3-unit 
bridge, and additional teeth suffering periodontal 
involvement.  With regards to the Veteran's dental disorder, 
the examiner opined that it is "very unlikely" this 
condition is related to the maxillary fracture.  The Veteran 
has not submitted any competent medical evidence or opinion 
in support of his claim.

The Board acknowledges that the Veteran himself has claimed 
his current dental disorder is due to injuries sustained in 
active service, or are secondary to his service-connected 
left maxilla fracture.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  

II.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson, supra.


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Degenerative Disc Disease of the Cervical Spine

The Veteran's chronic cervical strain has been assigned an 
initial evaluation of 20 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  Disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The Formula provides the following ratings, in 
relevant part:

A 20 percent evaluation is warranted where forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees. 

A 30 percent evaluation is warranted where flexion of the 
cervical spine is limited to 15 degrees or less; or when 
there is favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, and they "are meant 
to encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 degrees  
Id, Note (1).  Ranges of motion are to be rounded to the 
nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical 
spine segments.  Id., Note (6).

As noted above, the Veteran has been assigned an initial 20 
percent evaluation for his cervical spine disability.  Having 
considered the evidence of record, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
20 percent for his cervical spine disability at any point in 
the appeal period.  In this regard, the Board notes that the 
Veteran's cervical spine disability is manifested by 
subjective complaints of pain, fatigability and objective 
evidence of limitation of motion of the cervical spine.  
However,  there is no evidence of ankylosis of the cervical 
spine or the entire spine.

With regards to range of motion testing, a September 2003 VA 
examination noted the Veteran as having full forward flexion 
and extension from zero to 30 degrees.  There was no 
additional limitation of motion due to fatigue, weakness, or 
lack of endurance.  A February 2006 VA examination found 
forward flexion limited by pain to 30 degrees and extension 
limited by pain to 15 degrees.  There was no ankylosis of the 
cervical spine or entire spine found.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is entitled to an evaluation of no more than 20 percent for 
orthopedic manifestations of his cervical spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  In this regard, neither the September 
2003 or February 2006 VA examination reports, or any other 
competent evidence of record, indicates forward flexion of 
the cervical spine limited to 15 degrees of motion, required 
for a 30 percent evaluation.  Furthermore, as there is no 
evidence of ankylosis of the cervical spine or entire spine, 
the Board finds that an evaluation of 30 percent or greater 
is not warranted based upon the presence of ankylosis.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased initial 
evaluation for degenerative disc disease of the cervical 
spine, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107 (West 2002).

Radiculopathy of the Bilateral Upper Extremities

As an initial matter, the Board observes that the Veteran's 
separate evaluations for radiculopathy of the upper 
extremities are rated under the same Diagnostic Code.  
Moreover, as discussed below, the symptomatology for both 
disabilities has been identical throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability evaluations for these disabilities 
together.

The Veteran's bilateral radiculopathy of the upper 
extremities have been assigned initial separate evaluations 
of 10 percent for each shoulder pursuant to Diagnostic Code 
8519 (2008).  Diagnostic Code 8519 pertains to paralysis of 
the long thoracic nerve.  The Veteran contends that this 
condition causes increased pain and loss of motion, 
warranting a higher evaluation.

Initially, the Board observes the record indicates the 
Veteran is right-hand dominant.  See 38 C.F.R. § 4.69 (2008).  
Pursuant to diagnostic Code 8519 for the dominant (right) 
shoulder, a 30 percent evaluation is warranted when there is 
complete paralysis of the long thoracic nerve with an 
inability to raise the arm above shoulder level or with a 
winged scapula deformity  38 C.F.R. § 4.124a, Diagnostic Code 
8519.  Such symptoms for the non-dominant (left) shoulder 
warrant a 20 percent evaluation.  Id.

In addition, for both the right and left shoulders, a 20 
percent evaluation is warranted for incomplete paralysis of 
the long thoracic nerve which is severe, with moderate 
incomplete paralysis warranting 10 percent.  38 C.F.R. § 
4.124a, Diagnostic Code 8519.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
separate evaluations in excess of 10 percent for bilateral 
radiculopathy of the upper extremities are not warranted.  In 
this regard, the Veteran's radiculopathy of the upper 
extremities is manifested by subjective complaints of 
radiating pain and numbness and objective evidence of some 
limitation of motion on flexion and abduction of the arms, 
resulting in no more than moderate incomplete paralysis for 
either extremity.

Specifically, a September 2003 VA examination found forward 
flexion of the right arm to 150 degrees and of the left arm 
to 170 degrees, with abduction 150 degrees bilaterally.  
Reflex examination was normal.  There was pain with 
palpitation of the short head of the biceps at the corocoid 
process and pain with supination, left greater than right.  A 
February 2006 examination report indicates a normal motor and 
reflex examination of the upper extremities bilaterally.

In light of the evidence discussed above, the Board finds 
that separate evaluations in excess of 10 percent are not 
warranted for the Veteran's bilateral radiculopathy of the 
upper extremities.  In this regard, the symptomatology 
related to the bilateral radiculopathy of the upper 
extremities does not more closely approximate "severe" 
incomplete paralysis of the long thoracic nerve.  Further, as 
the September 2003 VA examination report indicates, the 
Veteran is able to raise his arms above shoulder level on 
both flexion and abduction.  As such, the evidence does not 
suggest complete paralysis of the long thoracic nerve.

The Board acknowledges the November 2003 VA examination 
report reflects "severe" and "constant" radiating pain to 
both shoulders.  However, when viewed in light of the 
entirety of the evidence, including the range of motion of 
both arms and normal motor and reflex examinations, the Board 
finds that the Veteran's radiculopathy of the upper 
extremities more closely approximates no more than 
"moderate" incomplete paralysis of the long thoracic nerve.

As a preponderance of the evidence is against the assignment 
of separate evaluations in excess of 10 percent for the 
Veteran's bilateral radiculopathy of the upper extremities, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been evaluated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2008).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
September 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
15
40
65
33
LEFT
10
30
50
65
39

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is I.  
See 38 C.F.R. § 4.85.  Entering the category designations for 
each ear into Table VII does not result in an evaluation in 
excess of 10 percent under Diagnostic Code 6100.

The record indicates the Veteran also underwent audiological 
testing in February 2006.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
25
40
65
35
LEFT
15
30
55
70
43

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for both ears is 
IV.  See 38 C.F.R. § 4.85.  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss is worse than a 10 percent disability 
evaluation, and that he is entitled to a higher evaluation 
for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

In sum, the Board finds that there is no audiological 
evidence of record to support an evaluation in excess of 10 
percent for the Veteran's bilateral hearing loss disability 
at any time during this appeal period.  The preponderance of 
the evidence is against the Veteran's claim for a higher 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Left Maxilla Fracture

The Veteran's residuals of a left maxilla fracture have been 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under Diagnostic Code 
9905, which addresses limited motion of temporomandibular 
articulation, disability evaluations are assigned as follows:
        
        
        Inter-incisal range:  			0 to 10 mm 	
	40 percent  
        11 to 20 mm 		30 percent  
        21 to 30 mm 		20 percent  
        31 to 40 mm 		10 percent 
        Range of lateral excursion:  	0 to 4 mm 		10 percent 

Note--Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).

On VA dental examination in September 2003, the Veteran 
reported having pain in the temporomandibular joints, with 
increased pain while chewing.  The VA examination report 
indicates inter-incisal range of motion was to 40 mm of 
vertical opening without pain.  Lateral excursion was to 9 mm 
to the left, and 8 mm to the right.  There was no loss of the 
body of the maxilla or mandible.

On examination in February 2006, the inter-incisal range was 
limited to 39 mm.  Lateral excursion was 9 mm to the left and 
8 mm to the right.  There was no loss of the body of the 
maxilla or mandible.

The Board observes that the limitation of motion reflected by 
the September 2003 and February 2006 VA examination reports 
is consistent with a 10 percent evaluation pursuant to 
Diagnostic Code 9905.  The record does not indicate that pain 
further limited motion of the jaw to ranges that would 
warrant a rating higher than 10 percent.  See DeLuca, supra.  
As such, the Board finds the preponderance of the evidence is 
against an evaluation in excess of 10 percent for residuals 
of a left maxilla fracture, and the benefit of the doubt rule 
does not apply. 

Other Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

Service connection for chronic sinusitis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Service connection for a chronic skin disorder is denied.

Service connection for a dental disorder for VA outpatient 
treatment purposes is denied.

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine, is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the left shoulder is denied.

An initial evaluation in excess of 10 percent for 
radiculopathy of the right shoulder is denied.

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An evaluation in excess of 10 percent for residuals of a left 
maxilla fracture is denied.


REMAND

The Veteran contends that service connection for type II 
diabetes mellitus is warranted as due to exposure to 
herbicides, to include Agent Orange, while serving in the 
Republic of Vietnam.  A Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin, such as 
Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
Furthermore, he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).  
These past opinions stated that claimants must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.

The record currently includes the Veteran's Form DD 214 and 
service treatment records.  The DD 214 form reflects that the 
Veteran had 3 years, 7 months and 23 days of foreign and/or 
sea service.  At this point, the Board finds that the record 
is unclear whether the Veteran's service warrants entitlement 
to the presumption of herbicide exposure.  It is the judgment 
of the Board that the duty to assist the Veteran with his 
claim includes attempting to verify whether the Veteran in 
fact had served in Vietnam or was otherwise exposed to 
herbicides.

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the Veteran's service personnel records 
from his Official Military Personnel 
File (OMPF), including all records of 
his assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all 
TDY orders.  Efforts to obtain the 
foregoing records must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


